ATTACHMENT TO NOTICE OF ALLOWABILITY
Terminal Disclaimer
The terminal disclaimer filed on 02/01/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,057,679; 9,823,201; and 10,746,674 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-8 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to Claim 1, the prior art of record teaches many of the elements of the claimed invention, including an X-ray inspection system for scanning an object, the inspection system comprising: at least two X-ray sources configured to simultaneously emit X-ray beams, each of said X-ray beams defining an emission path through the inspection system; a first scatter detector array, wherein the first scatter array is placed on a same side of the inspection system as a first of the at least two X-ray sources; a second scatter detector array, wherein the second scatter detector array is placed on a same side of the inspection system as a second of the at least two X-ray sources; and, at least one controller for controlling each of the X-ray sources to scan the object in a coordinated manner.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein the controller is further configured such that such that the X-ray beams of the at least two X-ray sources do not cross emission paths while simultaneously activated, in the manner as required by Claim 1.
With respect to Claim 14, the prior art of record teaches many of the elements of the claimed invention, including an X-ray inspection system for scanning an object, the inspection system comprising: at least two X-ray sources configured to simultaneously emit rotating X-ray beams for irradiating the object, wherein each of said X-ray beams defines an emission path; a detector array comprising at least two backscatter detectors, wherein each of said backscatter detectors detects backscattered X-rays emitted by a first of the at least two X-ray sources placed on a first side of the object; and, at least one controller for controlling each of the at least two X-ray sources to concurrently scan the object in a coordinated manner.
However, the prior art of record fails to teach or fairly suggest the apparatus wherein said controller is further configured such that the sources are scanned in a non-overlapping manner, i.e., such that the emission paths of each of said X-ray beams does not cross during concurrent scanning, in the manner as required by Claim 14.
Claims 2-8, 11-13, and 15-20 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/07/2022